DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

103 Rejections Withdrawn
The rejection of claims 1-19 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment, arguments and inventor Margulies’s declaration.  The amendment cancels claims 2, 4, 12-14 and 17.  With respect to the remaining claims, inventor’s declaration and arguments have been carefully considered and are persuasive.  

Double Patenting Rejections Withdrawn
The provisional nonstatutory double patenting rejection of claims 1-17, outlined in the previous Office Action, is withdrawn and reformulated below in view of inventor’s amendments to the instant claim set.  The amendment cancels claims 2, 4, 12-14 and 17.  With respect to the remaining claims, inventor has not addressed the rejection other than to state that the rejection will be addressed when, if ever, the rejection becomes non-provisional.  

Double Patenting, NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3,  5-11, 15, 16 and 18-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-16 (1/26/2022 claim set) of copending (parent) Application No. 16/928,830 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets teach substantially overlapping subject matter.  (As has been previously noted, the instant application is a Track 1 prioritized examination while the parent 16/928,830 application is not.)  
Inventor teaches a method of treating a breast cancer in a subject in need thereof comprising locally administering a composition comprising (a) at least about 1 mM of an opioid growth factor receptor (OGFR) antagonist selected from the group consisting of naloxone, naltrexone, a functional derivative or analog thereof, and a combination thereof, and (b) a diluent comprising acidified DMSO based saline solution to a site in the subject containing a breast cancer tumor (instant claim 1).  Instant claim 3 teaches that the cancer comprises triple negative breast cancer.  
Claim 1 of the parent application teaches a method of treating triple negative breast carcinoma in a subject in need thereof comprising locally administering an opioid growth factor receptor (OGFR) antagonist to a site in the subject containing triple negative breast carcinoma cells.  Thus, with respect to the cancer, instant claim 1 is essentially generic to the narrower claim of the parent application.  While, with respect to the concentration, the parent claim is essentially generic to the narrower claim of the instant application.  Claim 2 of the parent application teaches that the OGFR comprises naloxone, naltrexone, a functional derivative or analog thereof, or a combination thereof.  Claim 4 of the parent application teaches a dosage of about 1 mM to about 10 mM of the OGFR.  Claim 13 of the parent application teaches that the diluent comprises DMSO based saline solution, or an acidified saline solution. 
The limitations of dependent claims 5-11, 15 and 16 are identical in each application.  
Instant claim 18 teaches that the OGFR antagonist is naloxone and that the diluent increases its solubility up to about 150 mM.  
Claim 12 of the parent patent teaches that the OGFR is administered with a diluent and that the diluent enhances the solubility of the OGFR.  
Instant claim 19 is included in this rejection because its limitation, essentially a dosage (“…the volume of the composition is between 10% and 150% of the tumor volume…”), is essentially an obvious optimization of the prior art method.  That is, one of ordinary skill in the art would have found it obvious to optimize the composition’s dosage volume, and with a reasonable expectation of success, guided by ordinary clinical considerations (efficacy, patient tolerance, etc.).  
New instant claims 20-25 are included in this rejection because their limitations with respect to solubilities of the OGFR in the composition are fully encompassed by claim 1 of the parent application (which is silent as to solubility).  New claim 26, drawn to naloxone as the OGFR, is fully encompassed by claim 2 of the parent application.  
In short, the subject matter of the instant application and that of parent application 16/928,830 remains substantially overlapping.  The claim limitations are grouped slightly differently in each application, but the methods are essentially the same.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/2/2022